Order, Supreme Court, New York County (Charles E. Ramos, J.), entered February 27, 1991, which, insofar as appealed from, denied plaintiff’s motion and counterclaim defendant’s cross-motion for summary judgment dismissing defendant’s counterclaims, unanimously affirmed, with costs.
The January 1973 letter agreement evinces more than a mere casual relationship between the parties, and only discovery and trial can resolve the issue as to the extent of plaintiff’s obligations and actions and of defendant’s control over non-editorial matters. Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.